                        THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

DAVID LYNN MCEUEN, #102696                                                         PLAINTIFF

v.                              Case No. 4:18-cv-00680-KGB

LOLITA JOHNSON, Deputy, Pulaski County Jail, et al.                            DEFENDANTS

                                           ORDER

         Before the Court are the Proposed Findings and Recommendations submitted by United

States Magistrate Judge Jerome T. Kearney on October 22, 2018 (“First Recommendation”) (Dkt.

No 8). In his First Recommendation, Judge Kearney recommends that plaintiff David Lynn

McEuen’s claims against defendants Ware, Briggs, Holiday, and Long be dismissed without

prejudice. Also before the Court are the Proposed Findings and Recommendations submitted by

Judge Kearney on September 24, 2019 (“Second Recommendation”) (Dkt. No. 44). In his Second

Recommendation, Judge Kearney recommends that defendants Lolita Johnson, Kelley Paxson,1

and Linda Daniels’ motion for summary judgment be granted and that Mr. McEuen’s claims

against these defendants be dismissed with prejudice.

         No objections have been filed to either the First Recommendation or the Second

Recommendation, and the deadlines for filing objections have since passed.         After careful

consideration, the Court finds no reason to alter or reject Judge Kearney’s recommendations.

         Therefore, the Court adopts the October 22, 2018, Proposed Findings and

Recommendations and the September 24, 2019, Proposed Findings and Recommendations in their

entirety as this Court’s findings of fact and conclusions of law (Dkt. Nos. 8, 44). The Court




     Defendant Paxson’s name was misspelled as “Paxton” in Mr. McEuen’s amended complaint
     1

and on the docket sheet for this case.
dismisses without prejudice Mr. McEuen’s claims against defendants Ware, Briggs, Holiday, and

Long. The Court also grants defendants Johnson, Paxson, and Daniels’ motion for summary

judgment (Dkt. No. 38). The Court dismisses with prejudice Mr. McEuen’s claims against

defendants Johnson, Paxson, and Daniels.

       It is so ordered this 22nd day of January, 2020.


                                                    _________________________________
                                                    Kristine G. Baker
                                                    United States District Judge




                                                2
